Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claims is the inclusion of limitations similar to the limitation
wherein the frequencies in the second plurality of resonating frequencies each satisfy a condition of resonance at the feed line, the condition of resonance being determined by a sequence of combinations of input susceptances of a segment of the primary
conductive element and of one of the one or more secondary conductive elements, each combination being generated at the feed connection of the said one of the one or more secondary conductive elements on the primary conductive element, a
segment of the primary conductive element connecting one of its distal end or a feed connection of another of the one or more secondary conductive elements to the one of the one or more secondary elements, the sequence starting from the distal end of
the primary conductive element and ending at its proximal end
in the context of the claims, which limitations and context are not found together in the prior art references.
The Examiner notes that the Written Opinion of the International Searching Authority rejects claim 1 on the basis that document D1 inherently teaches the condition of resonance for frequencies of secondary conductive elements being determined by a sequence of combinations of input susceptances along a primary conductive element (from a distal end to a proximal end) because “the total susceptance of the complete antenna structure has to be formed by a combination of the individual susceptances from all of the trunks/branches, leafs of the antenna.” However, a series of .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GRAHAM P SMITH/Primary Examiner, Art Unit 2845